Citation Nr: 0030786	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  94-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
gastroesophageal reflux with reflux esophagitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active service from November 1979 to October 
1991.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that established service connection for 
a low back disorder and gastroesophageal reflux with reflux 
esophagitis, and assigned a 10 percent rating to each.  The 
Board remanded both these issues for further evidentiary 
development in January 1997.  Subsequently, in September 
1998, the Board issued a final decision with regard to the 
low back disability; however, the issue of an increased 
rating for the veteran's serviceconnected gastrointestinal 
disability was again remanded to the RO for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.


FINDING OF FACT

Objective findings of the veteran's gastroesophageal reflux 
with reflux esophagitis include nontender abdomen with no 
organomegaly or masses noted; subjective complaints include 
discomfort and regurgitation, which do not result in 
considerable impairment of health, do not interfere with the 
appellant's work and are mostly controlled by medication and 
diet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastroesophageal reflux with reflux esophagitis have not been 
met. 38 U.S.C.A. §§ 155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Summary

Historically, the veteran was diagnosed and treated in 
service for gastroesophageal reflux disease.  He was 
discharged from service in October 1991.  Post-service VA 
radiological reports, dated February 1992, indicate that an 
upper GI series showed reflux esophagitis with signs of 
reflux esophagitis.  VA outpatient treatment record, dated 
May 1992, indicates complaints of severe heartburn and 
vomiting.  In June, 1992, he complained of stomach pain.  

Report of VA examination conducted in October 1992, noted 
complaint of "burning pain" in chest and regurgitation at 
night despite medication.  The diagnosis was gastroesophageal 
reflux disease with possible hiatal hernia.  The examiner 
also noted that further diagnostic studies were indicated, to 
include upper gastro, upper endoscopy and upper GI series.

The veteran was afforded an upper GI series in November 1992.  
The medical report indicated that the veteran experienced 
epigastric pain on swallowing the alkaline effervescent 
agent.  Valsalva maneuver induced gastroesophageal reflux to 
the level of the thoracic inlet.  Peristaltic activity 
cleared the esophagus in about 5 seconds.  There were linear 
and punctate erosions in the distal esophagus just above the 
esophagogastric junction; there was also an 15 X 8mm shallow 
ulcer.  The stomach, duodenum and proximal jejunum appeared 
normal.  The diagnostic impression was:  "reflux esophagitis 
with erosions are ulcers involving the lower 5cm of the 
esophagus."

By rating decision dated June 1993, the veteran was awarded 
service connection for gastroesophageal reflux with reflux 
esophagitis, and assigned a 10 percent disability rating.

In written statements, dated in 1993, the veteran contended 
that a higher rating was warranted for his gastrointestinal 
disability.  He stated that he was currently taking Tagamet 
twice a day; however, even with the medication, he continued 
to have recurring heartburn and reflux.  These symptoms 
continued as long as five hours after eating.  He had to 
sleep sitting up due to the reflux.  

VA outpatient treatment records, dated from 1993 to 1997, 
indicate that in August 1993 the veteran stated his only 
problem was reflux; his prescription for Tagamet was renewed.  
In October 1993, it was noted that he had a history of reflux 
and was currently on Tagamet.  The veteran stated that the 
medication helped some and he had good and bad days.  In July 
1994 the veteran stated that Zantac helped more than Tagamet.  
In 1995, he was seen for prescription refills for Axid.  In 
August 1995, he complained that Axid took longer to work and 
wanted to go back to Tagamet.  The impression was digestive 
system condition and Tagamet was prescribed.  Clinic note 
from February 1996 indicates that the veteran requested 
renewal of Tagamet prescription.  He failed to keep an 
appointment in May 1996; and then in September 1996, he 
walked into clinic and requested Tagamet prescription; he was 
advised to keep his clinic appointments.   

VA outpatient clinic note dated October 1996 indicated that 
the veteran complained of some nausea, anorexia, and "weak 
stomach".  He reported one bowel movement daily, sometimes 
less.  Physical examination revealed sluggish bowel sounds, 
soft abdomen with no organomegaly.  He appeared to have 
increased bowel gas.  The assessment was GI upset (possible 
constipation).  In February 1997, the veteran complained that 
Tagamet was not controlling his reflux; he was given a 
booklet with information regarding GERD, and Zantac was 
prescribed.

Report of VA examination conducted in May 1997, indicated 
that he had chest pain related only to acid reflux.  He 
complained of almost constant mid chest pain related to acid 
reflux not improved by medications.  He had no dysphagia.  He 
denied periodic vomiting, recurrent hematemesis or melena.  
Appetite was very good and weight was stable.  Bowel 
movements were regular without any bleeding.  The examiner 
noted that the veteran was athletically built and obviously 
continued to enjoy exercise, weight lifting, etc.  Currently, 
he was taking Pepcid twice daily.  His current weight was 
250.  The diagnoses were:  1) reflux esophagitis; 
2) questionable hiatal hernia; 3) questionable esophageal 
ulcer versus Barrett's esophagus.  The examiner recommended 
upper endoscopy and possibly even motility of the lower 
esophagus.  The examiner also stated that biopsy was 
mandatory for possibility of Barrett's esophagus.  The 
examiner concluded that "[I]n any case, if just esophagitis 
is found with reflux or Barrett's esophagus, his medication 
will have to be changed from Pepcid and other H2 blockers to 
Prilosec or Prevacid or any other similar drug with stronger 
and longer duration of treatment."

A VA esophagogastroduodenoscopy (EGD) was performed in May 
1997, without biopsy.  The impression was esophagitis and 
hiatal hernia, large.  

Following the Board's remand in September 1998, the veteran 
was afforded another VA examination in September 1999 to 
evaluate his serviceconnected gastrointestinal disability.  
The veteran complained of almost daily heartburn, occasional 
vomiting with a minimal amount of blood, daily reflux with no 
dysphagia.  He stated that his stomach "burns" rather often 
but significantly less since he was on medication.  His 
appetite was good and his weight was 20 pounds heavier than 
the previous year.  Bowel movements were negative and there 
was no bleeding.  He had never experienced massive 
hematemesis and definitely never any melena.  He had no 
diarrhea or constipation.  He had no colon distention or 
nausea.  Following an esophagogastroduodenoscopy in May 1997, 
he had a change in medication for his reflux.  Presently, he 
was on Lansoprazole, Claritin, and Levaquin.  Physical 
examination was essentially normal.  Relevant diagnoses were: 
1) large hiatal hernia; 2) erosive esophagitis documented by 
x-rays and EGD.  

The VA examiner further commented that in order to establish 
the severity of his condition, the veteran should have 
another esophagogastroduodenoscopy with biopsy.  In 1997, 
biopsy had not been performed.  The biopsy might be necessary 
to improve the diagnosis from simple esophagitis due to 
reflux to Barrett's esophagus.  

A VA EGD (esophagogastroduodenoscopy) report, dated May 2000, 
indicated that the esophagus was normal in its entirety.  
There was a 3 cm hiatal hernia noted.  There was no evidence 
of reflux esophagitis.  The stomach was essentially normal 
except for some focal erythema in the antrum.  Both the 
duodenal bulb and the second duodenum were entirely normal.  
The final impressions were:  1) hiatal hernia; and 2) focal 
antral erythema.  The recommendation was to continue 
Lansoprazole medication.

Following the May 2000 EGD, the veteran's claims folder was 
again reviewed by a VA medical examiner and an addendum to 
the 1999 VA examination report was provided in June 2000.  
This addendum report stated that:

[The veteran] had a esophagogastroduodenoscopy with 
biopsy on May 15, 2000.  The esophagus was normal 
but a 3 cm hiatal hernia was noted.  There was no 
evidence of reflux esophagitis.  There was some 
focal erythema in the stomach.  There were two 
biopsies taken and these were negative for 
malignancy. 

It is my opinion that his gastrointestinal problems 
result in a mild impairment of health.

Legal Analysis

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

The RO has rated the veteran's gastrointestinal disorder, by 
analogy, under the rating criteria of Diagnostic Code 7346, 
as there is no specific diagnostic code for the veteran's 
diagnosed disorder.  VA regulations provide that when an 
unlisted disorder is encountered it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
the instant case, considering that the veteran's primary 
symptoms have consistently been subjective complaints of pain 
and regurgitation, the Board concurs with the RO's 
determination that Diagnostic Code 7346 is the most 
appropriate for evaluation of the veteran's service connected 
disability.  The Board further notes that recent EGD studies 
conducted in 1997 and 2000 actually show diagnosis of hiatal 
hernia.

Under the provisions of DC 7346 (for hiatal hernia), a 10 
percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity. A 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114, Code 7346 
(2000).

After reviewing the evidence on file, it is the conclusion of 
the Board that a rating in excess of 10 percent is not in 
order.  The 10 percent rating contemplates persistently 
recurrent epigastric distress with two or more of the 
following symptoms: dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  See 38 
C.F.R. § 4.114, Code 7346 (2000).  The Board finds that the 
evidence does not support a finding of symptoms more 
approximate to the criteria of the next higher available 
rating, 30 percent.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Furthermore, the veteran's primary complaints have 
been recurrent discomfort and regurgitation which the 
appellant has indicated can be mostly controlled by 
medication.  Finally, there is no evidence of symptomatology 
productive of considerable impairment of health.  
Specifically, there is no evidence of malnutrition or anemia 
due to his gastrointestinal symptoms.  Accordingly, there is 
no basis under DC 7346 for an increased rating.

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no competent 
evidence of symptomatology of such severity to produce 
considerable impairment of health.  It is the conclusion of 
the Board, therefore, that the evidence on file does not 
support an increased rating for gastroesophageal reflux with 
reflux esophagitis.  The objective findings for the period of 
time at issue clearly more nearly approximate those for the 
10 percent rating, and accordingly the lower rating is for 
application.  38 C.F.R. § 4.7 (2000).


ORDER

An increased rating for gastroesophageal reflux with reflux 
esophagitis, is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -




- 1 -


